212 F.2d 206
SAN JUAN TRADING COMPANY, Inc.v.The MEXICAN STEAMSHIP MARMEX etc. et al.
No. 4747.
United States Court of Appeals First Circuit.
April 12, 1954.

Appeal from the United States District Court for the District of Puerto Rico; Clemente Ruiz-Nazario, Judge.
L. E. Dubon, San Juan, Puerto Rico, for appellant.
Francisco Castro Amy, San Juan, Puerto Rico (James R. Beverley and R. Castro Fernandez, San Juan, Puerto Rico, on brief), for appellees.
Before MAGRUDER, Chief Judge, and MARIS and WOODBURY, Circuit Judges.
PER CURIAM.


1
The decree of the District Court is affirmed on the opinion of Judge Ruiz-Nazario reported 1952, 107 F.Supp. 253.